DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-4 and 6-7 have been considered but are moot because the new ground of rejection does not rely on the combination of prior art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims such that the outer peripheral portion of the wafer represents an annular-shaped portion which has a width of 10% of the diameter of the wafer and has an outer peripheral end of the wafer, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0037017 to Lau et al in view of United States Patent Application No. 2005/0051099 to Preti et al and alternatively to United States Patent Application No. 2013/0319319 to Ohnishi is presented below.
	In response to the argument that Lau doesn’t expressly teach the SiC epitaxial layer, it is noted that as per the previous office action, this limitation is a functional limitation driven to the function of the apparatus and the type of layer formed is considered a function limitation, and is thus not considered a positive limitation of the 
	Thus this rejection is made FINAL, based on the amendments to the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the center supporting element in claim 6, interpreted as shaft 16 [0022], Fig. 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2013/0319319 to Ohnishi.
In regards to Claim 1, Ohnishi teaches SiC epitaxial growth apparatus Fig. 1-4 comprising: a susceptor 71 having a mounting surface 72a on which a wafer is placed; and a heater 58 which is provided apart from the susceptor on a side opposite to the mounting surface of the susceptor, wherein the apparatus is configured to grow an epitaxial layer on a wafer which is placed on the susceptor [0001-0002], wherein an unevenness 76 is formed on a radiation-receiving surface (backside) of the susceptor, which faces a first surface of the heater 58 which faces the susceptor, the unevenness 76 is located at a an annular-shaped position of the susceptor (as shown in Fig. 2), which is overlapped with an outer peripheral portion of the wafer placed on the  (as shown in Fig. 2, the width of 76 overlapping the outermost edge of the wafer W, and having a width of 5 mm) and the outer peripheral portion of the wafer represents an annular-shaped portion which has a width of 10% of the diameter of the wafer and has an outer peripheral end of the wafer, as 76 has a width of 5 mm or ¼ the radius of the wafer [0038], it would be within 10% of the wafer diameter of 300 mm [0004-0059], thus fulfilling the limitations of the claim.
In regards to Claims 3 and 4, Ohnishi teaches when an actual surface area of a the portion where the unevenness is formed is expressed by Si and an area of a flat surface wherein the portion where the unevenness is formed is assumed to be a flat surface is expressed by So, an area ratio (Si/So) is 2 or more [0025-0026, Fig. 3 and 4].
Ohnishi however teaches an unevenness 76 in the bottom surface of a susceptor 71 Fig. 2, wherein the surface area of 76 with said unevenness has a result effective variable as shown in Fig. 3, 4 that increasing the surface area ratio results in a more uniform surface variation and less of a growth at the peripheral edge of the substrate (shown in Fig. 3 & 4), and that the improvement is shown as increasing from when the ratio is 1:1, 4, and greater than 5, such that it is an express result effective variable of the aspect ratio or surface area ration of the structure (as the width of the unevenness of Ohnishi is less than 5 mm and the depth is 2 mm (resulting in an aspect ratio of greater than five when the width is 0.25 mm and the depth is 2 mm or 1 or more [0038-0057]).
In regards to Claim 6, Ohnishi teaches a center supporting element 53 which supports a center portion of the susceptor from a back surface of the susceptor which is opposite to the mounting surface.  3 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0319319 to Ohnishi.
	The teachings of Ohnishi are relied upon as set forth in the 102 rejection above.
In regards to Claim 10-12, Ohnishi however teaches an unevenness 76 in the bottom surface of a susceptor 71 Fig. 2, wherein the surface area of 76 with said 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the teachings of Ohnishi to modify the surface area ratio and the aspect ratio of the given unevenness. One would be motivated to do so, for the predictable result, to increase the heating in the peripheral area (as per the teachings of Ohnishi in [0015]) thus resulting in the more uniform surface processing.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Ohnishi expressly teach the ranges as taught are result effective variables for processing uniformity and heating the peripheral edge at a higher level, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claims.
In regards to Claim 13, Ohnishi teach the aspect ratio of the recessed portion is 10 or more, as per the range optimization rejection of Claims 10-12 above, but do not expressly teach the radius of the wafer is 100 mm.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate/wafer and thus also the size and diameter of said wafer is not considered a positive limitation and the apparatus of Ohnishi would be capable of processing a smaller wafer at 100mm.

Claim 1-4, 6-7, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0037017 to Lau et al in view of United States Patent Application No. 2005/0051099 to Preti et al.
In regards to Claim 1, Lau teaches a epitaxial growth apparatus [0035] Fig. 3 comprising: a susceptor 100 having a mounting surface 101 on which a wafer 325 is placed; and 5a heater 352, 354 which is provided apart from the susceptor on a side 102 opposite to the mounting surface of the susceptor, 
wherein the apparatus is configured to grow an epitaxial layer on a wafer which is placed on the susceptor [0003],
wherein an unevenness 104 (Fig. 2A(4)) is located at an annular shaped position of the susceptor, 
 formed on a radiation-receiving surface of the susceptor 102, which faces a first surface of the heater (top of 352, 354) which faces the susceptor as it is opposite to the mounting surface of the susceptor, and the unevenness is located at a position which is overlapped with an outer peripheral portion 10of the wafer placed on the susceptor in a plan view (as 104 can have the entire 102 surface coated with the feature of 104 thus fulfilling the claimed limitations as broadly recited  [0019, 0019-0059]).
Lau does not expressly teach the unevenness overlaps an outer peripheral portion of the wafer placed on the susceptor in a plan view and the outer portion of the wafer represents an annular shaped portion which has a width of 10% of the diameter of the wafer and has an outer peripheral end of wafer.
Lau does expressly teaches that the unevenness is for enhanced energy absorption characteristics [0019], thus not reflecting radiation but allowing the radiation 
Preti teaches that a susceptor 1 Fig. 2A, 2B for an epitaxial reactor can have an indentation 4, or unevenness on the radiation receiving surface which is opposite of the mounting surface 2, the unevenness of 4 being a rectangular groove [0041-0042], the unevenness of 4 remedies the lower temperature of the peripheral regions of the substrate [0011-0018]. Preti expressly teaches that there needs to be a higher temperature in the peripheral regions of the substrate/wafer [0017], thus creating a result effective variable of uniform heating. Preti teaches the structure that allows for this is positioned at an area of the radiation receiving surface of 1 that overlaps the outer peripheral portion of the wafer 4 (as shown in Fig. 2B), the thickness of the susceptor being 15 mm, the unevenness being formed with a depth of 1-5 mm and a width 5-25 mm [0041], wherein the diameter of the recess for the wafer is 150 mm and the wafer being smaller by 2 mm [0014] (148 mm = 5.827 inches, or almost 6 inches), such that the width of the unevenness is less than 16.9% of the diameter of the wafer and encompasses a range of 3.3-16.9% of the diameter of the wafer [0041,0011-0042].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Lau by placing the unevenness of Lau in the location of the peripheral region of Preti, as per the teachings of Preti. As Lau expressly teaches that improved absorption of radiation can be applied to the entire susceptor, and as Preti expressly teaches that localized overheating in the peripheral edge has a result effective variable of creating a uniform heating of the wafer, it would be obvious to one of ordinary skill in the art, to have modified the higher radiation absorption structure 
Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Lau in view of Preti expressly teach the ranges as taught are result effective variables for dimensions of the unevenness to provide for higher temperatures in the periphery for uniform temperature/heating of the wafer, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Lau in view of Preti do not expressly teach the epitaxial growth is for SiC.
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas/processing epitaxy  is not considered a positive limitation and the apparatus of Lau  would be capable of processing SiC epitaxy, based on user selection of the type of gas and intended processing, there being no structural limitations in the claims to prevent this otherwise.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Lau teaches the heater and the wafer placed on the susceptor are disposed concentrically with each other (as the lamps of heater of 352, 354 have inner and outer arrangements around the central axis of 372), the outer periphery of the substrate/wafer between the lamps 352, 354, but Lau does not expressly teach a radial distance between an outer peripheral end of 15the heater and an 
However, because we know the lamps surround periphery of the wafer, we know that the outer portion of at least one of the heater units would be close to the diameter of the wafer in plan view.
Furthermore, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate/wafer and thus also the size and diameter of said wafer is not considered a positive limitation and the apparatus of Lau would be capable of processing a larger or smaller substrate/wafer such that a radial distance between an outer peripheral end of 15the heater and an outer peripheral end of the wafer placed on the susceptor is 1/12 or less of a diameter of the wafer in the plan view, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise. 
In regards to Claim 3, Lau teaches an actual surface area of a portion where the unevenness is 20formed is expressed by Si (and is calculated from the vertical and horizontal surface of 204, 210 ,and 212 in Fig. 2A(4)) and an area of a flat surface wherein the portion where the unevenness is formed is assumed to be a flat surface is o,(or a surface just of 102) an area ratio (Si/So) is 2 or more, which is shown by the depth and widths of the high points and grooves as shown in Fig. 2A(4).
In regards to Claim 4, Lau teaches the unevenness is constituted by a plurality of recessed portions which31 are recessed with respect to a reference surface, and an aspect ratio of the recessed portion is 1 or more, as shown by the narrow yet deep grooves shown in Fig. 2A(4) and also in Fig. 2A(3).
10irretwerIn regards to Claim 6, Lau teaches a center supporting element 372 which supports a center portion of the susceptor from a back surface of the susceptor which is opposite to the mounting surface (as shown in Fig. 3).  
In regards to Claim 7, Lau does not expressly teach 15wherein a radial width of a portion where the unevenness is formed is 1/25 or more and 6/25 or less of a radius of the wafer which is placed on the susceptor.  
But Preti does teach the wafer is 148 mm in diameter ([0014], 5.827 inches) such and the radial width of the portion taught by Preti as 5-25 mm overlaps the percentage range when applied to a 148 mm wafer (1/25 the radius of 148 = 5.92mm; 6/25 of 148 = 35.52 mm and at 6 inches or 152 mm, 6.08 mm and 36.5 mm), and that the depth, width can be variable for the purposes of desired local overheating [0041].
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate/wafer and thus also the size and diameter of said wafer is not considered a positive limitation and the apparatus of Lau in view of Preti would be capable of processing a larger or wafer at 6 inches or 152 mm.
Furthermore, as Preti expressly teaches that the range of the width of the unevenness is 5-25 mm, which is within the (1/25 the radius of 148 = 5.92mm; 6/25 of 148 = 35.52 mm and at 6 inches or 152 mm, 6.08 mm and 36.5 mm), and as the size of the substrate is that of intended use/a functional limitation, the application of the combined teachings of Preti would form the limitations presented in Claim 7, as per the rejection of Claim 1 above. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 14, Lau in view of Preti teach the unevenness is constituted by a plurality of recessed portions (see plurality of structures in [0018] of Lau) which are recessed with respect to a reference surface (bottom outer surface of 102 in Lau), and a depth of the recessed portions is 1 mm or more (which is expressly taught in Preti in the depth of the unevenness being 1-5 mm, and the range optimization in Claim 1 above).  
In regards to Claims 15 and 16, Lau in view of Preti teach the unevenness is constituted by a plurality of recessed portions which are recessed with respect to a reference surface (see plurality of structures in [0018] of Lau), and an interval between the recessed portions is 3 mm or less or 0.2 mm or less, as Lau in view of Preti teaches that the structure can be a continuous structure (such that the interval between the structures is 0 mm, or a separate, such that the interval is implicitly greater than 0 mm, 
In regards to Claim 18, Lau in view of Preti teach an outer peripheral end of the outer peripheral portion of the wafer coincides with an outer peripheral end of the portion, where the unevenness is formed in the susceptor, in a plan view, as in Preti Fig. 1-2B, the outer peripheral end portion of the wafer is within and is concentric to that of the outer peripheral end of the portion/unevenness portion, as broadly recited in the claim.
In regards to Claim 19, Lau in view of Preti teach an outer peripheral end of the wafer coincides with an outer peripheral end of the heater in a plan view, as Lau teaches that the outer peripheral end of the wafer is concentric with an outer peripheral end of the heater in Fig. 3 of Lau, as broadly recited in the claim.

Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0037017 to Lau et al in view of United States Patent Application No. 2005/0051099 to Preti et al, as applied to Claim 1-3 above, and in further view of United States Patent Application No. 2013/0319319 to Ohnishi.
	The teachings of Lau in view of Preti are relied upon as set forth in the 103 rejection above.
In regards to Claim 10-12, Lau in view of Preti teaches the aspect ratio of the recessed portion is represented by a formula: a depth of the recessed portion (1-5 mm, 
Ohnishi however teaches an unevenness 76 in the bottom surface of a susceptor 71 Fig. 2, wherein the surface area of 76 with said unevenness has a result effective variable as shown in Fig. 3, 4 that increasing the surface area ratio results in a more uniform surface variation and less of a growth at the peripheral edge of the substrate (shown in Fig. 3 & 4), and that the improvement is shown as increasing from when the ratio is 1:1, 4, and greater than 5, such that it is an express result effective variable of the aspect ratio or surface area ration of the structure (as the width of the unevenness of Ohnishi is less than 5 mm and the depth is 2 mm (resulting in an aspect ratio of greater than five when the width is 0.25 mm and the depth is 2 mm [0038-0057]).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Lau in view of Petri with the teachings of Ohnishi to modify the surface area ratio and the aspect ratio of the given unevenness. One would be motivated to do so, for the predictable result, to increase the heating in the peripheral area (as per the teachings of Ohnishi in [0015]) thus resulting in the more uniform surface processing.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Lau in view of Petri and in further view of Ohnishi expressly teach the ranges as taught are result effective variables for processing uniformity and heating the peripheral edge at a higher level, such that the optimization is known within prior art conditions or through routine experimentation, with  
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claims.
In regards to Claim 13, Lau in view of Petri and in further view of Ohnishi teach the aspect ratio of the recessed portion is 10 or more, as per the range optimization rejection of Claims 10-12 above, but do not expressly teach the radius of the wafer is 100 mm (although Petri teaches the radius is half of 148 mm, or 79 mm, as per the rejection of Claim 1 above).
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate/wafer .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0037017 to Lau et al in view of United States Patent Application No. 2005/0051099 to Preti et al, as applied to Claim 1-3 above, and in further view of United States Patent No. 7582166 to Lampe et al.
	The teachings of Lau in view of Preti are relied upon as set forth in the 103 rejection above.
In regards to Claim 17, Lau in view of Preti do not expressly teach the susceptor is formed of a material which is selected from the group consisting of Ta, TaC, carbon coated with TaC, and Ta coated with TaC.  
Lampe teaches a susceptor 18 Fig. 4B which is made out of tantalum carbide coated graphite/carbon (Col. 3 lines 21-42, Claims 1-4).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a susceptor analogous to that of Lau in view of Petri out of tantalum carbide coated graphite/carbon, as taught by Lampe, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 17.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0037017 to Lau et al in view of United States Patent Application No. 2005/0051099 to Preti et al, as applied to Claim 1-3 above, and in further view of United States Patent Application No. 2014/0287142 to Boyd et al.
	The teachings of Lau in view of Preti are relied upon as set forth in the 103 rejection above.
In regards to Claim 20, Lau teaches the SiC epitaxial growth apparatus has a chamber (310 of Fig. 3 of Lau) in which the susceptor and the heater are located (as shown in Fig. 3), wherein the chamber has a gas supply port 308 which supplies a raw material gas to form an SiC epitaxial layer on the wafer (as per the rejection of Claim 1 above), wherein the gas supply port above the susceptor but not located at a position which faces the susceptor.
Boyd teaches a susceptor 3 in Fig. 2 in a CVD reactor (analogous to that of epitaxial reactor) wherein the gas is supplied from a gas inlet 2 that is a gas showerhead [0023], that is directly over and faces the susceptor.
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to rearrange the gas inlet and make it face the susceptor as per the teachings of Boyd, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 5551983 to Shepard Jr. et al, which teaches about thermal changes and grooves on a susceptor structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716   

/KARLA A MOORE/Primary Examiner, Art Unit 1716